Citation Nr: 0633191	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-37 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than December 31, 
1997, for the grant of service connection for degenerative 
disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New York, New York.  The RO granted entitlement to service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 20 percent disability rating, effective as of 
December 31, 1997.  The veteran has perfected an appeal as to 
the issue of an earlier effective date for the grant of 
service connection.

In September 2006, the veteran testified at a personal 
hearing over which the undersigned Acting Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has 
been associated with the veteran's claims file.

During the September 2006 hearing, the veteran raised the 
issues of entitlement to an increased disability rating for 
the service-connected degenerative disc disease of the lumbar 
spine, and entitlement to service connection for a right knee 
and a right foot disorder, each secondary to the service-
connected degenerative disc disease of the lumbar spine, to 
include radiculopathy therefrom.  The Board does not have 
jurisdiction of these issues as they have not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute cannot be entertained.  
38 U.S.C.A. § 7108 (West 2002 & Supp. 2005).  The issues are, 
therefore, referred to the RO.




FINDINGS OF FACT

1.  By rating action dated in June 1946, the RO granted the 
veteran's claim for service connection for residuals of an 
injured back between the right 10th and 11th ribs; a 
noncompensable disability rating was assigned.

2.  On November 10, 1982, the RO received a Statement In 
Support Of Claim (VA Form 21-4138) from the veteran 
requesting an increased disability rating for his service-
connected residuals of an injured back between the right 10th 
and 11th ribs.  The veteran also specifically claimed 
additional service connection for other back related 
conditions, secondary to his service-connected back 
condition.

3.  In a Confirmed Rating Decision dated in January 1983, the 
RO confirmed and continued the noncompensable disability 
rating for the service-connected residuals of an injured back 
between the right 10th and 11th ribs, but did not separately 
address the veteran's additional claim.  The veteran did not 
appeal this decision.

4.  In December 1997, the veteran again submitted a claim for 
an additional back disorder (later characterized as 
degenerative joint disease of the lumbosacral spine), 
secondary to the service-connected residuals of an injured 
back between the right 10th and 11th ribs.

5.  By rating action dated in March 2004, the RO granted the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, effective as 
of December 31, 1997, the date of the veteran's renewed 
claim.


CONCLUSION OF LAW

The criteria for an effective date of November 10, 1982, for 
service connection for degenerative disc disease of the 
lumbar spine have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.159, 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 is 
applicable to this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The veteran argues that he warrants an effective date of 
November 10, 1982, when he first filed a claim for service 
connection for other back related conditions, secondary to 
his service-connected residuals of an injured back between 
the right 10th and 11th ribs.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2006).  Unless specifically provided otherwise, the 
effective date of an award based on a claim of compensation 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
implementing regulation clarifies this to mean that the 
effective date of an award of compensation will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

The record reflects that by rating action dated in June 1946, 
the RO granted the veteran's claim for service connection for 
residuals of an injured back between the right 10th and 11th 
ribs; a noncompensable disability rating was assigned.  
Thereafter, on November 10, 1982, the RO received a VA Form 
21-4138 from the veteran requesting an increased disability 
rating for his service-connected residuals of an injured back 
between the right 10th and 11th ribs, as well as a specific 
claim for additional service connection for other back 
related conditions, secondary to his service-connected back 
condition.

In a rating action of the RO dated in January 1983, the RO 
confirmed and continued the noncompensable disability rating 
for the service-connected residuals of an injured back 
between the right 10th and 11th ribs, but did not separately 
address the veteran's additional claim.  The veteran did not 
appeal this decision.

In December 1997, the veteran again submitted a claim for an 
additional back disorder (later characterized as degenerative 
joint disease of the lumbosacral spine), secondary to the 
service-connected residuals of an injured back between the 
right 10th and 11th ribs.  By rating action dated in March 
2004, the RO granted the veteran's claim, now characterized 
as entitlement to service connection for degenerative disc 
disease of the lumbar spine, and assigned an effective date 
of December 31, 1997, the date of the veteran's renewed 
claim.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating intent to apply for a benefit under 
the laws administered by VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 196, 199  
(1992).  In determining when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992). 

The Board finds that the November 1982 claim received from 
the veteran specifically requesting service connection for 
other back related conditions, secondary to his service 
connected residuals of an injured back between the right 10th 
and 11th ribs, was a valid claim.  However, it appears that 
the RO never finally adjudicated this claim until March 2004.  
The subsequent January 1983 rating action of the RO merely 
confirmed and continued the noncompensable disability rating 
for the service-connected residuals of an injured back 
between the right 10th and 11th ribs.  It did not, however, 
separately address the veteran's additional claim.  As such, 
this claim remained pending until it was finally adjudicated 
by the RO in March 2004.  Applying 38 U.S.C.A. § 5110(a) and  
38 C.F.R. § 3.400 to the facts before the Board, the Board 
finds that an effective date of November 10, 1982, is 
warranted for the grant of service connection for 
degenerative disc disease of the lumbar spine.

This is the date that the veteran first filed a claim for 
service connection for an additional back disorder, secondary 
to his service-connected residuals of an injured back between 
the right 10th and 11th ribs, following his discharge from 
service.  An effective date earlier than November 10, 1982, 
however, is legally precluded.  See LaLonde v. West, 12 Vet. 
App. 377, 382 (1999) citing Hazan v. Gober, 10  Vet. App. 511 
(1997) (effective date based on an award of service 
connection is the date that the application upon which 
service connection was eventually awarded was filed with VA); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).


ORDER

An effective date of November 10, 1982, for service 
connection for degenerative disc disease of the lumbar spine 
is granted.




____________________________________________
MICHAEL SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


